Citation Nr: 1314952	
Decision Date: 05/06/13    Archive Date: 05/15/13

DOCKET NO.  11-14 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to a bilateral knee disorder, a bilateral ankle disorder and/or bilateral hip disorder. 

2.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to a bilateral knee disorder, a bilateral ankle disorder and/or a low back disorder.

3.  Entitlement to service connection for a left knee disorder, to include as secondary to a bilateral ankle disorder, a bilateral hip disorder and/or a low back disorder.

4.  Entitlement to service connection for a left ankle disorder, to include as secondary to a bilateral knee disorder, a bilateral hip disorder and/or a low back disorder.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1978 to October 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision issued by the San Diego, California Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's claims for service connection for a bilateral hip condition, a lower back condition, a bilateral knee condition and a bilateral ankle condition.

A review of the Virtual VA paperless claims processing system reveals VA treatment records dated through March 2013.  Records dated through February 2012 were considered by the agency of original jurisdiction (AOJ) in the March 2013 supplemental statement of the case (SSOC).  It is unclear whether the additional March 2013 records were considered as they appear to have been received on the same day that the SSOC was issued. 

The Veteran testified before the undersigned Veterans Law Judge at a January 2012 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

In August 2012, the Board remanded the instant matters as well as claims for service connection for a right knee disorder and a right ankle disorder.  The Veteran's claims for service connection for a right knee disorder and a right ankle disorder were granted in a September 2012 rating decision and initial ratings were assigned.  A notice of disagreement objecting to this September 2012 rating decision has not been received and these claims are no longer before the Board for its consideration.  In January 2013, the appeal was Remanded again for further development and unfortunately, is not ready for further disposition at this time.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

As such, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2012).

This appeal was remanded in January 2013, in part, for an addendum opinion regarding the nature and etiology of left ankle, left knee, bilateral hip, and low back disabilities.  Unfortunately, the opinion rendered was incomplete and did not answer pertinent questions asked by the Board in the January 2013 remand.  As such, another remand is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where ... the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  In light of the deficiencies described below, these matters must be remanded to ensure compliance with the Board's previous remand.

      a.  Left Knee and Left Ankle Disorder Claims

In accordance with the January 2013 Remand by the Board, an addendum opinion was obtained from the August 2012 VA examiner for the purpose of determining the nature and etiology of any left ankle or left knee disorder, without having the Veteran undergo examination.  In January 2013, the VA examiner determined that there was no objective disease in the left ankle; however an X-ray report associated with the VA examination indicates that there was an impression of mild degenerative arthritis on X-ray.  Therefore, an addendum opinion regarding the relationship of the degenerative arthritis to service or a service-connected disability, is required.  

Regarding the claimed left knee disorder, in January 2013, the VA examiner complied with the Remand directives with respect to a direct service connection opinion.  Regarding service connection on the claimed secondary basis, as explained below, in August 2012, the VA examiner explained generally that secondary service connection was not likely as the knees, ankles, and hips all have free motion.  However, the examiner has not addressed the possibility that the Veteran's left knee disorder was caused or aggravated by overcompensating for his service-connected right knee and/or right ankle disorder(s).  Based on the foregoing, an addendum opinion should be obtained regarding secondary service connection of the left knee disorder. 




      b.  Bilateral Hip and Low Back Disorder Claims

In accordance with the January 2013 Remand by the Board, an addendum opinion was obtained for the purpose of determining the nature and etiology of any hip disorder, without having the Veteran undergo examination.  The January 2013 VA examiner determined that the Veteran had minimal age-related degenerative joint disease of the hips.  The Board acknowledges that the examiner explained how he reached the conclusion that the degenerative joint disease of the bilateral hips was age-related.  As in August 2012, the examiner went on to note that the Veteran's hip symptoms are actually referred back pain.  However, the examiner did not address the possible leg length discrepancy as directed in the January 2013 Remand.  

In the January 2013 Remand, the Board indicated that an addendum opinion was necessary regarding a possible congenital leg length discrepancy.  Specifically, a February 2011 VA treatment note suggested that the Veteran suffered from a congenital leg length discrepancy in that his left leg was two inches shorter than his right leg.  A May 2012 VA treatment note indicated that the Veteran's chronic low back pain was secondary to this leg length discrepancy.  In January 2013, the Board directed that the examiner consider these records and address whether the possible leg length discrepancy was actually a pre-existing bilateral hip disorder and if so, whether it was caused or aggravated by service.  

On Remand, in January 2013, the VA examiner did not address the possible leg length discrepancy, as directed in the January 2013 Remand.  Therefore, further clarification is required.  

Regarding the low back disorder, the January 2013 Remand directed the VA examiner to address any relationship between the low back and the bilateral hips, including the leg length discrepancy.  While the examiner noted that the Veteran's hip pain was likely referred back pain, the examiner did not discuss any relationship between the claimed leg length discrepancy and the low back disorder.  Although the examiner was not specifically asked to discuss whether any in-service aggravation caused the low back disorder, the examiner is asked to offer an opinion at this time.  

	c.  All issues

Further, regarding all of the claims, in August 2012, the VA examiner indicated that secondary service connection was not likely for any of the claimed disorders, and reasoned that the hips, knees, and ankles were all free moving joints and would not pose additional stress on the other joints.  However, the examiner also reasoned that the low back, because it had restricted motion, would also be less likely than not to impose stress on other joints.  The Board finds the rationale confusing in that it seems to place significance on whether a joint has free motion or restricted motion, but then offers the same outcome for both types of joints - that they will not pose additional stress because they have either free motion or restricted motion.  Clarification of the secondary service-connection opinion is required as the Veteran has claimed each of these claims secondary to the others, as well as secondary to his service-connected right knee and right ankle disabilities. 

Lastly, it appears that additional VA treatment records may have been added to the record following the issuance of the March 2013 supplemental statement of the case.  As these records may not have been considered by the RO/AMC, they should be considered in any future adjudication. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain an addendum to the January 2013 VA opinion, if possible, or afford the Veteran a new examination with an appropriate examiner to determine the nature and etiology of the Veteran's claimed left knee and left ankle disabilities.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.  The examiner should consider that the Veteran has been diagnosed with degenerative joint disease in the left knee and degenerative arthritis in the left ankle. 

The examiner is asked to furnish an opinion with respect to the following questions:

(a)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed left ankle disorder, including degenerative joint disease, had its onset during the Veteran's period of active duty service, including from June 1978 to October 1983; or, was any such disorder caused by any incident or event that occurred during his period of service?  If the examiner maintains that the degenerative disease is age-related, the examiner is asked to explain the rationale for that conclusion. 

(b)  Did the Veteran's left knee and/or left ankle arthritis disability(ies) manifest to a compensable degree within one year of service discharge (i.e., within one year of October 1983)?

(c)  What impact, if any, did the Veteran's service connected right knee and/or right ankle disorders have on his claimed left knee and/or left ankle disorders?  Is it at least as likely as not that the Veteran's left knee and/or left ankle disorders were caused or aggravated by his service-connected right knee and/or right ankle disabilities, or his bilateral hip and/or lumbar spine disabilities?  Please clarify the August 2012 VA opinion that secondary service connection was not likely because the hips, knees, and ankles were all free moving joints and would not pose additional stress on the other joints.  Please also clarify the August 2012 VA opinion that the low back, because it has restricted motion, would also be less likely than not to impose stress on other joints.  

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

If the examiner is unable to render the requested opinion(s) without resorting to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

2.  Following the completion of the development listed in item number one, the RO/AMC should obtain an addendum to the January 2013 VA examination, if possible, or afford the Veteran a new examination to determine the nature and etiology of his claimed bilateral hip disorder, including osteoarthritis, and any lumbar spine disorder.  The claims file and a copy of this remand should be made available to and reviewed by the examiner prior to the examination and the examiner should acknowledge such a review in the examination report.  All indicated studies should be performed and all findings reported in detail.

The examiner is asked to furnish an opinion with respect to the following questions:

(a)  Based on a review of the entire record, is it clear that the Veteran had a bilateral hip disability before entering his period of service from June 1978 to October 1983? The examiner should specifically comment on the Veteran's reports that he had been informed at his service entrance examination that he suffered from a hip condition and the February 2011 VA treatment note indicating that he had a congenital leg length discrepancy.

(b)  If the Veteran did have a bilateral hip disorder before entering his period of service, it is clear that such disorder was aggravated (permanently worsened) during, or as a result of, such period of service?  Please explain the reason(s) for your answer.

(c)  If there was an aggravation (permanent worsening) of the Veteran's preexisting bilateral hip disorder either during or as a result of such service, is it clear that this aggravation (permanent worsening) was due to the natural progress of the disorder?  Please explain the reason(s) for your answer.

(d)  What is the relationship, if any, between the Veteran's claimed lumbar spine disability and any bilateral hip disability, including a leg length discrepancy?  If the Veteran had a leg length discrepancy prior to service that was aggravated by service, is it at least as likely as not that his lumbar spine disorder was caused by the in-service aggravation of the leg length discrepancy?

(e)  Is it as least as likely as not that the Veteran's lumbar spine disability was caused or aggravated by his service-connected right knee or right ankle disabilities or his pending left knee, left ankle, or bilateral hip disorders?  Please clarify the August 2012 VA opinion that secondary service connection was not likely for any of the claimed disorders, and reasoned that the hips, knees, and ankles were all free moving joints and would not pose additional stress on the other joints.  

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.

A complete rating should be given for each opinion expressed. In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

If the examiner is unable to render the requested opinion(s) without resorting to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

3.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions requested in the remand.

4.  Readjudicate the claims herein, to include consideration of any evidence received since the March 2013 supplemental statement of the case.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

